Citation Nr: 0917963	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including due to mustard gas exposure.

2.  Entitlement to service connection for prostate cancer, 
including due to mustard gas exposure.

3.  Entitlement to service connection for Type II diabetes 
mellitus, including due to mustard gas exposure.

4.  Entitlement to service connection for a left forearm 
scar, including due to mustard gas exposure.

5.  Entitlement to service connection for a back disorder, 
including due to mustard gas exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from January 1943 to 
December 1948 and from September 1950 to April 1952. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  
All claims involving alleged mustard agent or Lewisite 
exposure are centrally processed at that RO.  Subsequently, 
jurisdiction over this case was transferred back to the RO in 
New York, New York, the RO closest to the Veteran's home.

The Veteran testified at a hearing in October 2008 at the 
Board's Offices in Washington, DC, before the undersigned 
Veterans Law Judge.  During the hearing, the Veteran raised 
the additional issue of his entitlement to service connection 
for a left knee disorder.  This additional issue, however, is 
not ripe for appellate review, not having been considered, 
much less denied, by the RO.  See 38 C.F.R. § 20.200 (2008).  
See, too, Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board 
does not have jurisdiction over an issue not yet adjudicated 
by the RO).  So this additional claim for a left knee 
disorder is referred to the RO for any necessary development 
and then initial consideration.   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The claims for service connection for a left forearm scar and 
respiratory disorder, including due to mustard gas exposure, 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  Whereas the Board is going ahead and deciding 
the remaining claims for prostate cancer, type II diabetes 
mellitus, and a back disorder.


FINDINGS OF FACT

1.  There is no persuasive indication the Veteran was exposed 
to mustard gas or Lewisite while in the military.

2.  Prostate cancer, diabetes mellitus Type 2, and a back 
disorder are not shown during service or to a compensable 
degree within one year after service; instead, these 
conditions are first shown many years later.

3.  There is no competent medical evidence etiologically 
linking these conditions to the Veteran's military service, 
including to mustard gas exposure or Lewisite.  


CONCLUSION OF LAW

Prostate cancer, diabetes mellitus Type 2, and a back 
disorder were not incurred in or aggravated by service and 
may not be presumed to have been incurred in service, 
including as a result of exposure to mustard gas or Lewisite.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.316 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in December 
2005.  The letter advised the Veteran of the evidence needed 
to substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The RO did not provide a pre-decisional VCAA notice letter 
indicating a downstream disability rating and an effective 
date will be assigned if service connection is eventually 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007). See, too, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Since, however, the Board is denying the 
underlying claims for service connection, the downstream 
disability rating and effective date elements of the claims 
are moot.  So not providing additional VCAA notice concerning 
these downstream elements of the claims is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  

Further concerning this point of harmless error, in Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit held that any error 
in a VCAA notice, concerning any element of a claim, is 
presumed prejudicial, and that VA then bears the burden of 
rebutting this presumption.  However, the Supreme Court of 
the United States recently reversed the Federal Circuit's 
holding in Shinseki v. Sanders, 556 U. S. ___ (2009).  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claims had a "natural 
effect" of prejudice, but deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STR's), Surgeon General's Office 
(SGO) extracts, and also VA and identified private medical 
records.  The RO also contacted and obtained information from 
the appropriate sources regarding his claimed exposure to 
mustard gas and/or Lewisite and concerning the unavailability 
of his service personnel records.  Information from VA and 
the National Personnel Records Center (NPRC), a military 
records repository, shows the Veteran was not in the 
Department of Defense's mustard gas exposure data base, and 
that his personnel records were apparently destroyed by fire 
at the NPRC and could not be reconstructed.  In a case, as 
here, in which a claimant's service records are unavailable 
through no fault of his own, there is a heightened obligation 
for VA to provide reasons or bases for any adverse decision 
rendered without these records and to carefully consider 
applying the benefit-of-the-doubt doctrine.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative records).

But missing records concerning the Veteran's service, while 
indeed unfortunate, does not, alone, obviate the need for him 
to still have medical nexus evidence supporting his claim by 
suggesting a correlation between his currently alleged 
conditions and his military service - and in this particular 
instance his exposure to mustard gas.  See Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  In other words, missing service 
treatment records do not lower the threshold for an allowance 
of a claim.  There is no reverse presumption for granting a 
claim.  The legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).  And, unfortunately, the record does not contain the 
required supporting medical nexus evidence in this specific 
instance.  And this is primarily why the Board has not 
requested a VA examination for a medical nexus opinion 
concerning this because there is no suggestion in the record 
that either of the conditions at issue may be the result of 
exposure to mustard gas and, aside from that, no objective 
evidence suggesting the Veteran was exposed to mustard gas or 
Lewisite while in the military.  So having him examined in 
this circumstance would essentially place the designated 
examiner in the role of fact finder, that is, require him or 
her to make a determination of whether there was exposure to 
mustard gas in service, a responsibility reserved for 
VA adjudicators who decide facts, whereas VA compensation 
examiners decide medical issues.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Without the required proof of 
exposure to mustard gas or Lewisite while in the military, 
there necessarily can be no resulting disability.  So a VA 
examination and opinion are not needed to fairly decide the 
claims.  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 
3.159(c)(4).  The Board is therefore satisfied the RO has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service or for aggravation during service of a pre-existing 
condition beyond its natural progression.  38 U.S.C.A. 
§§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Merely that 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, or this is legitimately questionable, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain conditions - including arthritis, malignant tumors, 
and diabetes mellitus, are chronic, per se, and therefore 
will be presumed to have been incurred in service if 
manifested to a compensable degree within a year after the 
Veteran's discharge from service.  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection also may be granted for any other disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Where exposure to mustard gas and/or Lewisite has been 
alleged as the cause of a current disability, the provisions 
of 38 C.F.R. § 3.316 warrant consideration.  Exposure to 
certain specified vesicant agents during active military 
service, together with the subsequent development of certain 
diseases, is sufficient to establish presumptive service 
connection in the following circumstances:  
(1) full-body exposure to nitrogen or sulfur mustard during 
active military service, together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal cancer, laryngeal 
cancer, lung cancer (excluding mesothelioma), or squamous 
cell carcinoma of the skin; (2) full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service together with the subsequent development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD); and (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).

Service connection will not be established under 38 C.F.R. § 
3.316 if the claimed condition is due to the Veteran's own 
willful misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316(b).

One of the basic requirements for granting presumptive 
service connection under § 3.316 is that a Veteran has to 
have had full body exposure to mustard gas.



In Pearlman v. West, 11 Vet. App. 443 (1998), the Court found 
that the initial burden of submitting a claim was relaxed for 
Veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Id., at 446. The Court specified 
that "the Veteran is relieved of his burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  Rather, service connection is 
granted if the appellant has experienced:  (1) full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
the specified conditions," subject to the regulatory 
exceptions in 38 C.F.R. § 3.316(b).  Id.

Here, the Veteran's WD AGO Form 53-55, his discharge 
personnel record concerning his period of service ending in 
December 1948, shows he received 4 weeks of chemical warfare 
training at Camp Plaches, LA.  Unfortunately, his other 
service personnel records are unavailable, as mentioned 
presumably having been destroyed in the 1973 fire at the 
NPRC.  But VA administrative records show that a March 2006 
inquiry revealed the Veteran was not among those listed in 
the Department of Defense's mustard gas database.  His 
service treatment records and SGO extracts do not contain any 
pertinent information concerning his purported exposure to 
mustard gas or Lewisite.

Indeed, there is no indication in the Veteran's available 
service treatment records or SGO extracts, concerning any 
periods of his military service, that he had any relevant 
complaints, treatment, or objective findings at any time 
while in the military referable to prostate cancer, diabetes 
mellitus, or a back disorder.  

VA and private clinical records from 2000 through 2005 show 
the Veteran received treatment for diabetes mellitus and a 
history of prostate cancer dating back to 1994.  As well, X-
rays revealed degenerative osteophytes in his thoracic spine.  



Analysis

The Veteran contends that he was exposed to mustard gas 
during his military service and, as a consequence, later 
developed prostate cancer, diabetes mellitus, and a back 
disorder.

Although, as already mentioned, the Veteran's military 
personnel records confirm he participated in some form of 
chemical warfare training while in service, these and the 
other records on file for consideration do not also confirm 
that training involved exposure to mustard gas or Lewisite, 
much less full-body exposure.  His available service medical 
records, SGO extracts, and the DOD's data base on mustard gas 
exposed soldiers do not list him as among those in the 
affected class.  And even were the Board to presume for the 
sake of argument that he was exposed to mustard gas or 
Lewisite while in service, his claimed prostate cancer, 
type II diabetes mellitus, and back disorder are not among 
the disabilities listed in 38 C.F.R. § 3.316 as presumptively 
service connected.  Further, he has not provided any medical 
nexus evidence otherwise linking any of these claimed 
conditions to mustard gas or Lewisite exposure in service.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) 
(still permitting service connection in this type of 
situation, where the conditions claimed are not on the list 
of presumptive diseases, by allowing the Veteran to submit 
proof of actual direct causation).  But there is no such 
alternative medical nexus evidence in this particular 
instance.

Moreover, there is no indication that either of the 
conditions claimed initially manifested to a compensable 
degree within one year after the Veteran's military service 
ended to warrant applying the other presumptive provisions 
listed in 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. 
§§ 3.307, 3.309.  


To the contrary, by all competent and persuasive indications 
these conditions did not initially manifest until many years 
- indeed decades - after the Veteran's military service had 
ended.  And this, too, is probative evidence against these 
claims.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, 
as evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).

Medical evidence is generally required to establish a 
diagnosis or to address questions of causation; lay 
assertions usually will not suffice in either of these 
regards.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
however, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) stated that lay evidence is competent 
and sufficient in certain instances related to medical 
matters.  Specifically, the Federal Circuit Court commented 
that such instances include to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.  Similarly, the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC) has held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).



Here, though, while even as a layman the Veteran is competent 
to testify concerning symptoms he may have experienced during 
service and during the many years since, his contentions and 
hearing testimony are not competent to in turn attribute 
these symptoms to the specific conditions at issue and, more 
importantly, to his purported exposure to mustard gas or 
Lewisite while in the military.  That is a medical, not lay 
determination  38 C.F.R. § 3.159(a)(2); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See, too, 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for prostate cancer, type II diabetes mellitus and 
a back disorder, including on the basis specifically alleged 
that these conditions are due to exposure to mustard gas.  so 
there is no reasonable doubt to resolve in his favor, and 
these claims must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER


Service connection for prostate cancer, including due to 
mustard gas exposure, is denied.

Service connection for diabetes mellitus Type 2, including 
due to mustard gas exposure, is denied.

Service connection for a back disorder, including due to 
mustard gas exposure, is denied.


REMAND

As for the Veteran's remaining claims for a respiratory 
disorder and left forearm scar, under 38 C.F.R. § 3.316 
presumptive service connection is warranted if he experienced 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service and subsequently develops a 
chronic form of a disease listed in subpart (a) of this 
regulation.  The conditions listed in this presumptive 
regulation include scar formation and asthma.

The Veteran's VA and private medical records confirm his 
treatment for bronchial asthma, and his left forearm scar is 
capable of lay observation.  And were it also shown that he 
experienced full-body exposure to mustard gas, as he is 
alleging, he would be relieved of his burden of providing 
medical evidence of a link between this current disability 
and that exposure in service.  Pearlman, supra.  But, as 
already explained, the record shows he is not listed as a 
participant in the Department of Defense mustard gas exposure 
database, and no other records confirm that he had full-body 
exposure to mustard gas or Lewisite during service.  Be that 
as it may, his service separation record from his first 
period of military service ending in December 1948 refers to 
4 weeks of chemical warfare training that he participated in 
at Camp Plaches, LA.  Whether that chemical warfare training 
included exposure to mustard gas or Lewisite should be 
investigated with information from the appropriate service 
department, U.S. Army Joint Service Records Research Center 
(JSRRC), or any other agency. 

In addition, specifically regarding service connection for a 
respiratory disorder, review of the Veteran's available 
service treatment records confirms he received treatment for 
pneumonia during a hospitalization in October 1951, and his 
more recent treatment for asthma, as mentioned, has been well 
documented.  So an examination and opinion are needed to 
assist in determining whether the bronchial asthma currently 
shown is related to the bout of pneumonia in service or 
otherwise to exposure to mustard gas or Lewisite.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  


See also Duenas v. Principi, 18 Vet. App. 512 (2004) (where 
the Court held that an examination must be conducted where 
the record before the Secretary (1) contains competent 
evidence that the Veteran has persistent or recurrent 
symptoms of disease and (2) indicates those symptoms may be 
associated with his active military service).  

Accordingly, these remaining claims are REMANDED for the 
following additional development or consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran an additional VCAA 
notice letter to comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), in terms 
of apprising him of the downstream 
disability rating and effective date 
elements of his remaining claims.

2.  Contact the JSRRC, National Archives 
and Records Administration (NARA), or any 
other appropriate agency to determine 
whether the chemical warfare training that 
occurred in the United States Army at Camp 
Plaches, LA, a camp that is identified as 
a training facility on the Veteran's 
December 1948 WD 53, included full-body 
exposure to nitrogen, sulfur mustard or 
Lewisite.

3.  If, and only if, full-body exposure to 
nitrogen or sulfur mustard is confirmed, 
the Veteran should be accorded a VA 
medical examination of the skin, 
specifically the left forearm, to identify 
a scar potentially from vesicant agent 
including exposure to mustard gas.  All 
indicated tests, measurements, and studies 
should be accomplished.  The Veteran's 
detailed history concerning the nature of 
the left forearm scar, if any found, 
should be included.

4.  Irrespective of whether full-body 
exposure to nitrogen or sulfur mustard or 
Lewisite is confirmed, schedule the 
Veteran for a VA medical examination to 
address the nature and etiology of any 
current respiratory disorder.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
for the pertinent medical and other 
history, including a complete copy of this 
remand.  All necessary diagnostic testing 
and evaluation should be performed and all 
pertinent clinical findings reported in 
detail.  After reviewing the claims file 
and examining the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any current 
respiratory disorder, especially the 
Veteran's bronchial asthma, is related to 
his military service.  An opinion is 
specifically needed insofar as whether the 
current bronchial asthma is related to the 
pneumonia treated during service during 
the October 1951 hospitalization.  And, 
alternatively, if it is determined the 
Veteran's service also included full-body 
exposure to nitrogen or sulfur mustard or 
Lewisite, some additional comment is 
needed as to whether his current 
respiratory disorder, especially his 
bronchial asthma, is related to that.

5.  Then readjudicate these remaining 
claims in light of the additional 
evidence.  If these remaining claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to respond before 
the record is returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


